Citation Nr: 1826935	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as secondary to herbicide exposure during service.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2014 rating decision, by the Portland, Oregon, Regional Office (RO), which denied service connection for a skin condition, claimed as secondary to Agent Orange exposure.  The Veteran perfected a timely appeal to that decision.  

FINDING OF FACT

Acne was noted at enlistment and did not undergo an increase in disability during service, and the Veteran's current skin condition is not otherwise shown to be related to service, including his exposure to herbicides.  


CONCLUSION OF LAW

The criteria for service connection for a skin condition, claimed as secondary to exposure to herbicides, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he developed a skin condition after service as a result of his exposure to Agent Orange during his period of active duty in Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) reflects that he served in Vietnam from May 23, 1969 to May 14, 1971, and that his decorations include the Vietnam Service Medal and the Vietnam Campaign Medal.  Therefore, he is presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116 (f) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017) (a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.").  

For veterans exposed to an herbicide agent during active military, naval, or air service, certain diseases, including chloracne and other acneform diseases consistent with chloracne, shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2017).  In order to receive service connection for chloracne based on herbicide exposure, such disease must have become manifest to a degree of 10 percent or more within one year of the last date of herbicide exposure.  38 C.F.R. § 3.307 (a) (6) (ii) (2017).  Accordingly, in order to grant service connection for chloracne based on herbicide exposure in this case, the evidence must demonstrate chloracne manifest to a degree of 10 percent or more by 1972, a year after the Veteran's service in Vietnam.  

The Board has reviewed the entire claims file and finds no evidence of chloracne within one year of service in Vietnam.  While the service treatment records (STRs) noted the Veteran was treated for scabbed acneform lesions on his forearms in May 1970, he was prescribed medication and no further treatment was noted.  Of equal importance is the normal skin findings and the lack of notations pertaining to acne at his May 1971 separation examination.  In sum, the Board finds that the competent and credible evidence fails to establish that the Veteran had chloracne manifest to a degree of 10 percent or more within one year of his return from Vietnam.  Presumptive service connection based on herbicide exposure is not warranted.  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C. §§ 1111, 1132 (2012); 38 C.F.R. § 3.304 (b) (2017).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  

Cases, like this one, in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. §§ 3.304, 3.306(b) (2017).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a) (2017).  

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

At his June 1968 enlistment examination, the Veteran was diagnosed as having mild acne.  As acne was noted on entrance to active duty, the presumption of soundness does not apply.  The question before the Board is therefore whether the Veteran's preexisting acne was aggravated by his active service.  There are two parts to this question: (1) whether there was an increase in disability during such service and (2) if so, whether there is clear and unmistakable evidence that the acne not aggravated beyond its natural progression.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017).  

The Veteran's STRs show that the Veteran was seen on one occasion in May 1970 for scabbed acneform lesions on his forearms; however, there is no indication that there was an increase in the Veteran's acne.  Notably, the records are absent of any complaints of worsening acne or additional skin symptoms.  Moreover, contrary to his entrance examination report, the Veteran's May 1971 separation examination report was negative for any notations of acne.  The lack of skin findings/problems at discharge weighs against a finding of worsening (increase) in service.  

As noted above, the Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has been diagnosed with eczema, satisfying the first element of a service connection claim.  Thus, the dispositive issues in this case are whether eczema was incurred in or is related to active service.  In this case, the Board finds that there is no competent evidence linking the Veteran's initial development or diagnosis of eczema to active service.  

As noted above, while the STRs indicate that the Veteran was seen on one occasion in May 1970 for scabbed acneform lesions on his forearms, the records do not reflect treatment for or diagnosis of a chronic skin condition.  Furthermore, on the occasion of his separation examination in May 1971, the Veteran did not report having any skin problems.  As such, the evidence does not show that a skin condition manifested in service.  Rather, the STRs are evidence against a finding of direct service connection.  In addition, the first medical mention of the Veteran's skin condition is in August 2014, more than 43 years after separation from service.  This is evidence against a finding that he had a skin condition anytime contemporaneous to service.  

In addition, the post-service medical evidence of record is absent any competent evidence relating or linking the Veteran's current skin condition to his active service.  The only evidence of record suggesting a link or nexus between the Veteran's current skin condition and his military service, including his in-service exposure to herbicide agents, comes from the Veteran himself.  

The Board has considered the statements of the Veteran asserting that his skin condition is related to his herbicide exposure in service.  While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Given the extensive research by medical professionals in the area of herbicide exposure related diseases, whether any condition is related to such exposure is a complex question not subject to lay opinion evidence.  Despite the Veteran's unsupported allegation, no medical professional has opined that the Veteran's eczema is in any way related to his period of active military service.  

In sum, the preponderance of evidence is against a finding that the Veteran has a skin condition with onset during or caused by his active service.  The first post-service evidence of diagnosis of eczema was in a 2014 VA treatment record, many years after service.  There is no indication that his eczema had onset during service or was caused by service - including by exposure to herbicides.  Thus, the evidence tends to show that it developed after service and was unrelated to service.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a skin condition, including as due to exposure to herbicides, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


